Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 06/23/2022 in response to Office Action of 03/24/2022, is acknowledged and has been entered. Claims 1-25 are now pending. Claims 1, 3, and 4 are amended. Claims 9, 12-15, 18, and 20-25 remain withdrawn. Claims 1-8, 10, 11, 16, 17, and 19 are currently being examined. 
Maintained Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10-11, 16, 17 and 19 remain rejected under 35 U.S.C. 102(a)(1) 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Urech et al WO2018224443A1 (Published 12/13/2018 claiming priority to June 5, 2017).
Urech teaches a composition comprising a first and second component, wherein:
 (a) the first component comprises:
(i)  a first targeting moiety, an antibody that binds to an antigen expressed by a tumor, such as HER2 
(ii) a first immune cell binding domain that binds to CD3, IL-23R, or TNF-alpha that are expressed on T-cells or natural killer cells, and the first immune cell binding domain is a VH or a VL domain, and 
(iii) a first complementary binding domain that binds to complementary antigen CD3, IL-23R, or human serum albumin (HSA) and the first complementary binding domain is a VH or a VL domain; 
(b) the second component comprises:
(i) a second targeting moiety, an antibody that binds to an antigen expressed by a tumor, such as HER2, 
(ii) a second immune cell binding domain that binds to CD3, IL-23R or TNF-alpha that are expressed on T-cells or natural killer cells, and the second immune cell binding domain is a VH when the first immune cell binding domain is VL, and the second immune cell binding domain is a VL when the first immune cell binding domain is a VH domain; and 
(iii) a second complementary binding domain, that binds to complementary antigen CD3 IL-23R, or HSA, and the second complementary binding domain is a VH when the first complementary binding domain is VL, and the second complementary binding domain is a VL when the first complementary binding domain is a VH domain; 
wherein the first and second immune cell binding domains only bind the immune cell when the binding domains are present and binding together, and the first and second complementary binding domains only bind the complementary antigen when present and binding together. (pages 9-11, 13-14, 16-19, 31-34, Example 1; Figure 10).
Urech further teaches each of the binding domains within the first or second components are each attached by dimerization domains and linkers, wherein the linkers range from 5-20 to 10-20 amino acid residues in length, wherein the dimerization domains are Ig domains or TCR domains (pages 19-23, 31-33, Example 1; Figure 10)

    PNG
    media_image1.png
    678
    599
    media_image1.png
    Greyscale

Response to Arguments
Applicants argue that Urech does not teach creation of a third type of binding domain only in tumor microenvironment and that Urech teaches two cancer targeting domains, a T-cell engaging domain and an albumin binding domain. Applicants argue that the goal of albumin binding domain is to provide a stable construct that has a long half-life in plasma. Applicants argue that the goal or structure of the currently claimed invention teaches that the use of targeted immune cell binding agents “wherein the first complementary binding domain is a binding partner for the first immune cell binding domain, such that the first immune cell binding domain does not bind to the second immune cell binding domain unless the first immune cell binding domain is not bound to the first complementary domain” and “wherein the second complementary domain is a binding partner for the second immune cell binding domain, such that the second immune cell binding domain does not bind to the first immune cell binding domain unless the second immune cell binding domain is not bound to the second complementary domain.” 
Applicants arguments have been considered but are not persuasive. In regards to the third type of binding in the tumor microenvironment, the instant claims do not require the third type of binding domain to occur in a tumor microenvironment rendering this argument moot. Urech teaches “wherein the first complementary binding domain is a binding partner for the first immune cell binding domain, such that the first immune cell binding domain does not bind to the second immune cell binding domain unless the first immune cell binding domain is not bound to the first complementary domain” and “wherein the second complementary domain is a binding partner for the second immune cell binding domain, such that the second immune cell binding domain does not bind to the first immune cell binding domain unless the second immune cell binding domain is not bound to the second complementary domain.”  Urech does not explicitly teach that use of the albumin binding domain is assembled immediately with a desired always on format as argued by Applicant, rather that that wherein the first and second immune cell binding domains only bind the immune cell when the binding domains are present and binding together, and the first and second complementary binding domains only bind the complementary antigen when present and binding together in any setting. Contrary to arguments, there are no deficiencies in the teachings of Urech, and Examiner maintains this rejection. 

Claim(s) 1 and 16-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egan et al (2016) (Novel multi-specific heterodimeric antibody format allowing modular assembly of variable domain fragments; mAbs, Volume 9; 10/27/2016), as evidenced by Suzuki et al (2012) (1L-23 directly enhances the proliferative and invasive activities of colorectal carcinoma, Oncology Letters, 2012).
Egan teaches a composition comprising a first and second component, wherein: 
(a) the first component comprises:
(i) a first targeting moiety that binds to a tumor antigen expressed by cancer, such as IL-23R; 
 (ii) a first immune cell binding domain that binds to TNF-alpha or IL-5R  expressed on T-cells or immune cells;
(iii) a first complementary binding domain that binds to CD3 that is expressed by T cells;
	(b) the second component comprises: 
(i) a second targeting moiety, an antibody that binds to an antigen expressed by a tumor, such as IL-23R;
(ii) a second immune cell binding domain that binds to TNF-alpha or IL-5R  expressed on T-cells or immune cells; wherein the second immune cell binding domain is a VH when the first immune cell binding is VL, and the second immune cell binding domain is a VL when the first immune cell binding domain is a VH domain; and 
(iii) a second complementary binding domain, that binds to complementary antigen CD3; wherein the second complementary binding domain is a VH when the first is VL, and the second complementary binding domain is a VL when the first complementary binding domain is a VH domain;
wherein the first and second immune cell binding domains only bind the immune cell when binding domains are present and binding together, and the first and second complementary binding domains only bind the complementary antigen when present and binding together. Egan further teaches that each of the binding domains within the first and second components are attached by dimerization domains and linkers, wherein the linkers range up to 15 amino acid residues in length, wherein the dimerization domains are Ig domains.  (Figures 6 and 10A, pg. 79, second paragraph, pg 71 last paragraph-pg72).
As evidenced by Suzuki et al (2012), IL-23R is an antigen expressed by tumor cells in cancer (abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Response to Arguments
Applicants argue that Egan does not teach an immune cell binding domain that associated with the complementary binding domain of the same component. Rather that, Egan states “by employing a ‘VL-linker-VL’ and ‘VH-linker-VH’ layout for the dimer-forming core of respective MATCH protein subunits, we effectively mitigated the risk of intra-subunit associations between split variable domains.” Applicant further argues that Egan excludes the present invention by showing Figure 6 and stating that the VL domains of the first (left) component that bind the VH domains of the second (right) component never bind to each other or any of the VL or VH domains within the first component. Applicant also argues that the VH domains of the second component that bind the VL domains of the first component never bind to each other or any of the other VH or VL domains within the second component and that Egan does not suggest or teach the limitations of instant claim 1.
Applicants arguments have been considered but are not persuasive. Applicant argues that Egan does not teach the limitations of claim 1, and that the VH domains of the second component and the VL domains never bind to each other, and referred to Figure 6. In Figure 6, Egan teaches that two sided arrows indicate the variable domains whose interaction would represent a cognate association. Furthermore, in Figure 10A (see above), Egan teaches a first and second component, wherein the 1st and second components bind to each other. Egan teaches that the first component comprises a first targeting moiety, IL-23R, a first immune cell, TNF-alpha or IL-5R expressed on T-cells or immune cells, and a first complementary binding domain, that binds to CD3, and a second component that comprises a second targeting moiety, an antibody that binds to IL-23R, a second immune cell, TNF-alpha or IL-5R expressed on T-cells or immune cells, and a second complementary binding domain, CD3.  Egan further teaches that the second immune cell binding domain is a VH when the first immune cell binding is a VL, and a second immune cell binding domain is a VL when the fist immune cell binding domain is a VH domain. The Applicant’s do not argue the teachings of Figure 10A that were initially presented, therefore, contrary to Applicant’s arguments, Egan renders the claim limitations obvious. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 16-17, and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Urech et al WO2018224443A1 (Published 12/13/2018), in view of Brinkmann et al (The making of bispecific antibodies, mAbs, volume 9, 01/10/2017).
Urech teaches a composition comprising a first and second component as set forth above. Urech does not teach a cleavage site on the linker joining the immune cell and complementary binding domains in the first and/or second components. 
Brinkmann teaches cleavage sites in bispecific antibodies, such as a proteolytic cleavage site in a linker that connects the VL domain with the Fc chain, or a linker that connects two VL domains that bind different antigens, and that introduction of a proteolytic cleavage site will allow to increase flexibility of the antibody to bind to multiple antigens (p. 191, col. 1; p. 192, col. 1; p. 197, bottom of col. 2 to p. 198 col. 1; Figure 2, Boxes 7, 8, 12)  
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to add a cleavage site on the linker that joins the immune cell and complementary binding domains in the first and/or second components of Urech. One would have been motivated to and have reasonable expectation of success because: (1) Urech teaches the two-component composition wherein each component has at least three binding domains for binding multiple antigens, and (2) Brinkmann teaches.
Response to Arguments
Applicants argue that Urech does not teach creation of a third type of binding domain only in tumor microenvironment and that Urech teaches two cancer targeting domains, a T-cell engaging domain and an albumin binding domain. Applicants argue that the goal of albumin binding domain is to provide a stable construct that has a long half-life in plasma. Applicants argue that the goal or structure of the currently claimed invention teaches that the use of targeted immune cell binding agents “wherein the first complementary binding domain is a binding partner for the first immune cell binding domain, such that the first immune cell binding domain does not bind to the second immune cell binding domain unless the first immune cell binding domain is not bound to the first complementary domain” and “wherein the second complementary domain is a binding partner for the second immune cell binding domain, such that the second immune cell binding domain does not bind to the first immune cell binding domain unless the second immune cell binding domain is not bound to the second complementary domain.” Applicants argue that Brinkmann is only cited for teaching cleavage sites in bispecific antibodies, and not for configuration of elements in the construct themselves and that Brinkman does not compensate for the deficiencies of Urech because it does not recite the use of Vh and Vl domains that associate prior to dissociating and reassociating with binding domains on a second targeting moiety. 
Applicants arguments have been considered but are not persuasive. In regards to the third type of binding in the tumor microenvironment, the instant claims do not require the third type of binding domain to occur in a tumor microenvironment rendering this argument moot. Urech teaches “wherein the first complementary binding domain is a binding partner for the first immune cell binding domain, such that the first immune cell binding domain does not bind to the second immune cell binding domain unless the first immune cell binding domain is not bound to the first complementary domain” and “wherein the second complementary domain is a binding partner for the second immune cell binding domain, such that the second immune cell binding domain does not bind to the first immune cell binding domain unless the second immune cell binding domain is not bound to the second complementary domain.”  Urech does not explicitly teach that use of the albumin binding domain is assembled immediately with a desired always on format as argued by Applicant, rather that that wherein the first and second immune cell binding domains only bind the immune cell when the binding domains are present and binding together, and the first and second complementary binding domains only bind the complementary antigen when present and binding together in any setting. Brinkman teaches cleavage sites of antibodies, such as proteolytic cleavage that allows to connect two VL domains to increase flexibility of antibody to multiple antigens. Brinkman was used to demonstrate the known method of the addition of a cleavage site on a linker to join the immune cells and complementary binding sites. Contrary to Applicant’s arguments, the teachings of Urech and Brinkman render the claims obvious. 
All other objections and rejections recited in the Office Action mailed 03/24/2022 are hereby withdrawn in view of amendments. 
Conclusion
Conclusion: No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH A ALSOMAIRY/  Examiner, Art Unit 1642                                                                                                                                                                                            
/Laura B Goddard/Primary Examiner, Art Unit 1642